Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00102-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                       Aghil ANSARI,
                                          Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 386397
                     The Honorable Monica A. Gonzalez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the trial court’s order
granting appellant’s motion to suppress is REVERSED, and this case is REMANDED to the trial
court for further proceedings.

       SIGNED October 30, 2013.


                                                _____________________________
                                                Karen Angelini, Justice